Citation Nr: 9902485	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  98-07 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi

THE ISSUES

1.  Entitlement to an increased rating for a chronic 
lumbosacral strain, currently rated as 10 percent disabling.  

2.  Entitlement to an increased rating for a scar as a 
residual of an excision of a cyst of the back, currently 
rated as 10 percent disabling.  

3.  Entitlement to an increased rating for a scar as a 
residual of an excision of a cyst of the right shoulder, 
currently rated as 10 percent disabling.  

4.  Entitlement to a compensable rating for a scar as a 
residual of an excision of a cyst of the right upper arm. 

5.  Entitlement to a compensable rating for orchialgia. 


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law
ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from November 1973 to November 
1975, and from January 1976 to February 1994.

This matter comes before the Board of Veterans Appeals 
(Board) from an April 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which granted 10 percent ratings for residuals 
of removals of cysts from the right shoulder and the back but 
denied a rating in excess of 10 percent for a lumbosacral 
strain and denied compensable ratings for residuals of 
removal of a cyst from the right upper arm and for 
orchialgia.  

In March 1997 the veteran claimed increased ratings for all 
of his service-connected disorders and by letter in that same 
month the RO requested that the veteran specify which of his 
service-connected disabilities he felt warranted a higher 
rating and to submit any private medical records.  In May 
1997 he was notified that because he had not responded, his 
claim was denied but he was, nonetheless, requested to 
provided the information and evidence previously requested 
and that if he did not provide it prior to March 18, 1998, it 
would be considered a new claim.  

In February 1998 the veterans attorney specified that the 
veteran was seeking an increased rating for each of his 
service-connected disorders.  However, the rating action 
appealed did not address whether an increased rating was 
warranted for the veterans service-connected scar as a 
residual of a laceration of the left thumb (which was 
service-connected by a September 1994 rating action).  
Accordingly, the matter of the claim for a compensable rating 
for that disability is referred to the RO inasmuch as it is 
not inextricably intertwined with the other increased rating 
claims on appeal.  See Kellar v. Brown, 6 Vet. App. 157 
(1994).  

CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in substance, that higher disability 
evaluations are warranted for his service-connected 
disabilities.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claims for increased ratings for a 
chronic lumbosacral strain, a scar as a residual of an 
excision of a cyst of the back, and a scar as a residual of 
an excision of a cyst of the right shoulder, and against the 
claims for compensable ratings for a scar as a residual of an 
excision of a cyst of the right upper arm and for orchialgia.  


FINDINGS OF FACTS

1.  The veterans disability of the lumbar spine is 
manifested by not more than slight limitation of motion, 
arthritic changes, and disc disease at L5-S1 but no muscle 
spasm, ankle jerk or other clinical findings of disc disease. 

2.  The veterans scars of the back and right scapular are 
tender but not poorly nourished or ulcerated and they do not 
interfere with function.  

3.  The veterans scar of the right upper arm is nontender 
and is not poorly nourished or ulcerated and does not 
interfere with function.  

4.  The veterans orchialgia is manifested by occasional 
right testicular pain but no other testicular symptoms or 
pathology and he does not have a urinary tract infection or 
renal pathology.  
CONCLUSIONS OF LAW

1.  An evaluation in excess of 10 percent for a chronic 
lumbosacral strain is not warranted on either a schedular or 
extraschedular basis.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 3.321(b)(a) and Part 4, including §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45 Diagnostic Code 5295 (1998).  

2.  An evaluation in excess of 10 percent for a scar as a 
residual of an excision of a cyst of the back is not 
warranted on either a schedular or extraschedular basis.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 3.321(b)(a) 
and Part 4, including §§ 4.1, 4.2, 4.7, 4.10, Diagnostic Code 
7804 (1998).

3.  An evaluation in excess of 10 percent for a scar as a 
residual of an excision of a cyst of the right shoulder is 
not warranted on either a schedular or extraschedular basis.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 3.321(b)(a) and Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 
Diagnostic Code 7804 (1998).

4.  A compensable rating for a scar as a residual of an 
excision of a cyst of the right upper arm is not warranted on 
either a schedular or extraschedular basis.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 3.321(b)(a) and Part 
4, including §§ 4.1, 4.2, 4.7, 4.10, Diagnostic Code 7804 
(1998).  

5.  A compensable rating for orchialgia is not warranted on 
either a schedular or extraschedular basis.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 3.321(b)(a) and Part 
4, including §§ 4.1, 4.2, 4.7, 4.10, 4.115 Diagnostic Code 
7525 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veterans claim for increased ratings are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) because he has, 
in substance, claimed that the disorder have increased in 
severity.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  Once claims are well grounded 38 U.S.C.A. § 5107(a) 
mandates a duty to assist in developing all relevant 
evidence.  

In February 1998 the veterans attorney requested that VA 
outpatient treatment (VAOPT) records be obtained and VA 
rating examinations be conducted.  This has been done.  It is 
the determination of the Board that the evidentiary record is 
sufficient both in scope and in depth for a fair, impartial, 
and fully informed appellate decision.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes (DCs) identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  When a question arises as to which of two 
evaluations shall be assigned, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998). 

VA also has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions of the appellant and raised by the record, and to 
explain the reasons used to support the conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
that requires that each disability be viewed in relation to 
its history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 which requires that medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.10 states 
that, in cases of functional impairment, evaluations are to 
be based upon lack of usefulness, and medical examiners must 
furnish a full description of the effects of the disability 
upon a persons ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. §§ 4.40, 4.45(f) (1996).  See also DeLuca v. Brown, 8 
Vet. App. 202, at 204-206, 208 (1995). 

Where entitlement to compensation has been already 
established and an increase in disability is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  

Lumbosacral Strain

By a rating decision in September 1994, service connection 
was granted for a chronic lumbosacral strain and a 10 percent 
evaluation was assigned under DC 5295, and continued by 
rating actions of September 1995 and November 1996, as well 
as the rating action appealed of April 1998.  

The criteria for evaluating a lumbosacral strain are found at 
38 C.F.R. Part 4, DC 5295 and provide that only slight 
subjective symptoms warrant a noncompensable evaluation but 
that characteristic pain on motion warrants a 10 percent 
evaluation.  For a 20 percent evaluation there must be muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in a standing position.  A maximum 40 
percent schedular rating may be assigned for a severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

As indicated, a 40 percent rating evaluation for lumbosacral 
strain, includes osteoarthritic changes.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion is noncompensable, an 
evaluation of 10 percent is assigned if the joint is affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
Part 4, DC 5003.  

Slight limitation of motion of the lumbar spine warrants a 10 
percent evaluation; moderate limitation warrants a 20 percent 
evaluation; and severe limitation warrants a 40 percent 
rating.  38 C.F.R. Part 4, DC 5292.  
Under 38 C.F.R. § 4.71a, DC 5293 a 10 percent evaluation is 
warranted for mild intervertebral disc syndrome (IVDS) and a 
20 percent evaluation if moderate with recurring attacks.  A 
40 percent rating requires severe IVDS with recurring 
attacks and with little intermittent relief.  A 60 percent 
evaluation is warranted for pronounced IVDS with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc) and little intermittent relief.  

The words moderate, severe and pronounced are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
equitable and just.  38 C.F.R. § 4.6 (1998).  In 
evaluating the veterans service-connected disability, the 
Board is cognizant of its responsibilities under the Schedule 
for Rating Disabilities.  38 C.F.R. § 4.71 et seq. (1998).  

On VA general medical examination in May 1994 the veteran 
complained of a pressure type low back pain.  Flexion of the 
lumbar spine was to 92 degrees [hereafter measurements of 
motion will be expressed in degrees, without express 
reference to the term degrees].  Extension and rotation were 
to 30 and lateral flexion was to 36.  There was pain on all 
motions.  A lumbosacral X-ray was negative.  

A VA computerized tomogram (CT) in June 1995 revealed a 
central posterior L5 disc protrusion corresponding to the 
level indicated on prior inservice examinations.  

On VA spinal examination in September 1995 it was noted that 
the veterans chronic low back pain varied in intensity but 
was exacerbated by activities as well as coughing and 
sneezing.  He complained of numbness and tingling of the left 
leg, down to the foot.  He took Motrin for pain, and used 
other medications.  On examination he moved slowly but 
without a limp.  There was no low back muscle spasm but there 
was generalized tenderness in the low back and in the area of 
the left buttock.  Flexion was to 75 and extension was to 35 
and there was increased pain on motion.  Left straight leg 
raising (SLR) was positive for back and left leg pain.  He 
could walk on his heels and on his toes.  He could squat 
slowly and arise but with pain.  Reflexes were 1+ at the 
knees and 2+ at the ankles.  Sensation in his extremities was 
intact.  

On VA examination in September 1996 it was reported that a 
past X-ray had revealed slight L5-S1 disc space narrowing and 
mild hypertrophic vertebral spurring.  His low back pain 
varied in severity and was aggravated by activities.  His low 
back pain radiated into his back and left leg, down to his 
foot.  He had no bowel or bladder incontinence.  He 
alternated medications for his back pain.  He had no definite 
limp and no muscle spasm.  There was tenderness to palpation 
of the left low back region.  Flexion was to 80 and extension 
was to 35.  SLR on the right was positive for mild back pain 
and SLR on the left was positive for mild back and leg pain.  
He could walk on his heels and on his toes.  He could squat 
and arise.  Reflexes were 1+ at the knees and ankles with 
augmentation.  Sensations were intact in the extremities.  
The diagnosis was chronic lumbar syndrome.  

VAOPT records revealed that the veteran was seen in May 1997 
for low back and left buttock pain.  On examination there was 
pain on palpation of the lumbosacral area.  Motor strength 
was 5/5 bilaterally.  SLR was negative.  In July 1997 it was 
indicated that his back pain had resolved.  

On VA examination in May 1998 it was noted that following his 
inservice low back lifting injury the veteran had been 
treated conservatively but had continued to have low back 
pain.  He reported that due to his back pain he had been 
unable to work or obtain employment since service.  His back 
pain was aggravated by activities and prolonged standing and 
walking.  He complained of intermittent episodes of back pain 
that radiated to the left leg just above the knee and, on 
rare occasions, down to the ankle.  He had had no bowel or 
bladder incontinence.  On examination he moved slowly but 
with an unremarkable gait.  He had no back spasm.  He had 
mild tenderness in the mid-line of the lower lumbar region.  
Flexion was to 90, with pain on motion, and extension was to 
30 with discomfort on the extremes of motion.  He had no pain 
on rotation of the back.  He could walk on his heels and on 
his toes.  He could squat and arise.  Reflexes and sensations 
were normal in the lower extremities.  SLR was negative.  A 
lumbosacral X-ray revealed very minimal degenerative changes 
and the disc spaces were well maintained.  The diagnosis was 
chronic lumbar syndrome.  

After a review of the record, the Board concludes that a 
disability rating in excess of 10 percent for chronic 
lumbosacral strain, which has also been characterized as 
lumbar syndrome, is not warranted.  It is noted that this 10 
percent rating encompasses slight limitation of motion of the 
lumbosacral spine under DC 5292 and characteristic pain on 
motion under DC 5295, as well as mild IVDS.  

As to motion, it is the judgment of the Board that an 
increased evaluation is not warranted inasmuch as motion is 
not moderately limited even when the effect of pain is 
considered.  Also, as to an increased rating under the 
criteria for a lumbosacral strain, there is no evidence of 
muscle spasm nor is there spinal listing, marked limitation 
of flexion, even though he has arthritic and disc disease of 
the lumbosacral spine.  Further, there is no evidence of 
unilateral loss of lateral motion.  As to the possibility of 
an increased rating based on the criteria for IVDS, the 
veteran has complained of radicular pain but there is no 
evidence, as indicated, of muscle spasm or absence of ankle 
jerks.  In addition, the recent examination found no 
decreased in motor or sensory functions in the lower 
extremities nor bowel or bladder incontinence. 

In summary, the recent VAOPT records and examination indicate 
that there has been relative clinical stabilization in the 
overall severity of the veterans service-connected low back 
disability, despite his having related a history that the 
disability is of such severity as to preclude employment.  As 
to this, the evidence is clear that he has never been 
hospitalized for low back disability since service and has 
never had surgery on his lumbosacral spine.

In rating the veterans low back disability, the Board has 
considered the disabling effects of pain, as indicated in the 
above discussion.  See DeLuca v. Brown, 8 Vet App 202 (1995).  
Objective observations of pain upon movement were noted by 
the examiners; however, these complaints and observations of 
pain were associated with ratable manifestations of the 
veterans disability, such characteristic pain on motion 
as set forth under DC 5295.  Consequently, the complaints of 
pain with extremes of motion on extension shown on the last 
VA examination by themselves, do not support an assignment of 
an increased rating beyond that warranted by the demonstrated 
pain and limitation of motion contemplated in the schedular 
criteria.  The presence of other factors listed in 38 C.F.R. 
§ 4.45, such as incoordination and impaired ability to 
execute skilled movements smoothly, have not been contended 
or shown.

Scars

By a rating decision in September 1994, service connection 
was granted for scars as residuals of excisions of cysts of 
the back, right shoulder, and right upper arm and evaluated 
as noncompensably disabling under DC 7805.  However, 10 
percent ratings were assigned for the scars of the back and 
right shoulder by the April 1998 rating action which was 
appealed and the noncompensable rating for the scar of the 
right upper arm was continued.  

Scars which are superficial, poorly nourished, with repeated 
ulcerations or which are superficial, tender, and painful on 
objective demonstration warrant a 10 percent evaluation.  
38 C.F.R. § 4.118, DCs 7803 and 7804.  Scars may also be 
rated on the basis of limitation of function of the part 
affected.  38 C.F.R. § 4.118, DC 7805.  

VA scar examination in March 1998 revealed that the veteran 
had a 4 centimeter by 2 centimeter scar on his right arm 
which was circular, pigmented, well healed, and nontender.  
However, a scar on his back, which had been excised, or the 
area near where the scar had been, as well as a well healed 4 
centimeter by 3 centimeter hypertrophic scar in the right 
scapular area, was tender.  

The tenderness of the back and right scapular scars warrants 
a 10 percent rating for each.  However, the right arm scar 
does not warrant a compensable rating since it is not shown 
to be other than asymptomatic.  Indeed, none of the scars are 
shown to be poorly nourished or ulcerated or productive of 
any functional impairment of the area effected.  

Accordingly, ratings in excess of 10 percent for scars of the 
back and right shoulder are not warranted and a compensable 
rating is not warranted for a scar of the right upper arm.  

Orchialgia

By a rating decision in September 1994, service connection 
was granted for orchialgia and evaluated as noncompensably 
disabling under DC 7525 as chronic epididymo-orchitis.  The 
noncompensable rating was continued by a November 1996 rating 
action.  

Rating of a disability not listed in the VA Schedule for 
Rating Disabilities may be done analogously to a listed 
condition under 38 C.F.R. § 4.20 or by a built- up 
diagnostic code under 38 C.F.R. § 4.27.  This choice, and the 
choice of past diagnostic criteria, should be explained.  
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992); Tedeschi 
v. Brown, 7 Vet. App. 411, 413-14 (1995); Horowitz v. Brown, 
5 Vet. App. 217, 224 (1993).  Consideration is given not 
merely to similarity of symptoms but also to the (1) 
functions affected, (2) anatomical localization, and 
(3) symptomatology.  Lendenmann v. Principi, 3 Vet. 
App. 345, 351 (1992) (analogous ratings on the basis of 
etiology rather than symptoms).  38 C.F.R. § 4.27 provides 
that the diagnostic code number will be built-up with the 
first 2 digits being selected from the part of the schedule 
most closely identifying the bodily part or system, and, 
following a hyphen, the last 2 digits will be 99 to signify 
that it is rated as an unlisted condition.  See generally 
Archer v. Principi, 3 Vet. App. 433 (1992).  

Under 38 C.F.R. § 4.115b, DC 7525 (1998) chronic epididymo-
orchitis is rated either as a urinary tract infection, or as 
for a tubercular infection.  Here, there has been neither a 
tubercular nor urinary tract infection.  However, since the 
disability it effects the genitourinary system, the rating 
will be on the basis of a urinary tract infection.  

Under 38 C.F.R. § 4.115a, a urinary tract infection with 
long-term drug therapy, 1 - 2 hospitalizations per year 
and/or requiring intermittent intensive management, warrants 
a 10 percent evaluation.  Recurrent symptomatic infection 
requiring drainage/frequent hospitalization (greater than two 
times a year), and/or requiring continuous intensive 
management, warrants a 30 percent evaluation.  When 
manifested by poor renal function, the rating will be based 
on renal dysfunction.  In this case, there is no evidence of 
renal dysfunction.  

On VA genitourinary (GU) examination in May 1994 the veteran 
complained of bilateral testicular pain which was greater in 
the left testis than the right, as a residual of surgery for 
right testicular torsion.  He had no other history of penile 
or GU pathology.  He had no hematuria and nor urinary 
complaints.  On examination his testes were intact 
bilaterally and there was no testicular atrophy.  A 
comparison of the testes revealed they were normal and they 
had normal consistency.  A microscopic urinalysis was normal.  
The diagnosis was orchialgia.  It was recommended that he 
take nonsteroidal anti-inflammatory medication and sitz 
baths.  

On VA examination in October 1996 the veteran reported that 
he voided with a good urinary stream and had no dysuria or 
hematuria.  He had no flank pain, fevers or chills.  He had 
had right scrotal pain since having had right testicular 
torsion during service.  About once every quarter he had 
significant right testis pain which necessitated treatment.  
He took antibiotic medication for right scrotal pain.  He 
reported having occasional testicular swelling but otherwise 
had no difficulties.  His left testis had been unremarkable.  
He had a history of scrotal surgery.  On examination there 
were no testicular masses.  His left testis was a bit larger 
than the right but the right testis was not significantly 
atrophic.  There was no inguinal hernia or any lesions of his 
genitalia.

On VA GU examination in March 1998 the examiner indicated 
that the record suggested that the veteran had a history of 
testicular tuberculosis but the veteran denied any such 
history and was unaware of any such diagnosis.  He complained 
of occasional pain and tenderness of the right testis, 
usually upon lifting or straining.  The veteran reported that 
he had at one time been told that he had epididymitis but 
this was not found on examination.  He complained of 
nocturia, occurring twice a night, and reportedly had an old 
history of hematuria and passive urinary calculus.  He 
believed that there was some discrepancy in the size of his 
testes.  On examination his external genitalia were normal.  
The right testis did not appear to be atrophic and was at 
least as large as the left testis and was of normal contour 
and consistency.  There was no epididymitis of either testis.  
The diagnosis was status post right orchiopexy for 
intermittent torsion of the testicle (by history).  

Initially, the Board notes the recent examination suggests 
that the veteran had a history of right testicular 
tuberculosis.  However, the veteran in fact never had 
testicular tuberculosis.  Rather, it would appear that when 
the veteran was scheduled for a VA rating examination, the DC 
used for rating the disability was cited.  Since his is rated 
under DC 7525, it is noted that this DC provides alternative 
methods of rating.  Rating may be done on the basis of a 
tubercular infection or a urinary tract infection.  
Hopefully, this will clarify any confusion in the record such 
that no erroneous history of testicular tuberculosis will 
continue to be recorded.  

Accordingly, the rating in this case will be on the basis of 
urinary tract infections.  Although the recent VA examination 
indicated that the veteran had an old history of hematuria, 
this symptom was denied on examinations in 1994 and 1996.  He 
otherwise has no disturbance of his urinary stream nor pain 
on urination (dysuria).  He has complained of nocturia and 
seeking medication for testicular pain but there is no actual 
clinical evidence of a urinary tract infection, despite his 
taking antibiotic medication.  

Moreover, neither long-term drug therapy, frequent 
hospitalizations nor intensive management have been required.  
Further, there is no evidence of renal dysfunction or actual 
clinical evidence of residual testicular pathology following 
his inservice right testis surgery except for complaints of 
occasional pain.  Moreover, the record reflects that the 
veteran has minimal, if any actual, right testicular atrophy.  
Thus, a compensable rating is not assignable for complete 
bilateral testicular atrophy which would warrant a 20 percent 
rating under 38 C.F.R. 4.115b, DC 7523, and that DC provides 
that even complete unilateral testicular atrophy wound not 
warrant a compensable rating.  Accordingly, a compensable 
rating is not warranted.  

In Akles v. Derwinski, 1 Vet. App. 118, 121 (1991) (in which 
the veteran was service-connected for unilateral testicular 
atrophy) it was held, citing the VA Adjudication Procedures 
Manual (M21-1), paragraph 46.08(a), that VA must infer that a 
claim for an increased rating includes a claim for special 
monthly compensation (SMC) as there is no requirement that a 
claimant veteran must specify with precision the statutory 
provisions or regulations under which the benefit is sought.  

Here, there is no evidence of loss of use of a creative 
organ, inasmuch as the veteran has two children and is not 
shown by the medical evidence to be sterile.

With respect to the increased rating claims on appeal, the 
Board has considered the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, the Board finds that there are no 
circumstances of an exceptional or unusual for an 
extraschedular evaluation for any of these disabilities 
because there has been no showing of marked interference with 
employment or frequent periods of hospitalization which 
otherwise render impractical the application of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1).  Hence, RO 
referral of the case for extraschedular rating was not 
required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  

In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claims and, 
thus, there is no doubt to be resolved in favor of the 
veteran.  



ORDER

Increased ratings for a chronic lumbosacral strain, a scar as 
a residual of an excision of a cyst of the back, and a scar 
as a residual of an excision of a cyst of the right shoulder 
are denied.  

Compensable ratings for a scar as a residual of an excision 
of a cyst of the right upper arm and for orchialgia are 
denied.  



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
